Citation Nr: 1503904	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-18 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.  He also had subsequent National Guard service.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2010, a hearing was held at the RO before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, aside from a January 2015 Written Brief Presentation from the Veteran's representative, a copy of which has been added to the paper claims file, the Veteran's VBMS file does not contain any additional documents at this time.  

The adjudication of the claims for service connection for bilateral hearing loss and tinnitus is set forth in the decision below.  The remaining claims listed on the Title Page require additional development or processing and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's bilateral hearing loss is etiologically related to noise exposure during his military service.

2.  Resolving all doubt in his favor, the Veteran's tinnitus is etiologically related to noise exposure during his military service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2014).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

As indicated previously, the term "active military, naval, or air service" includes: (1) active duty; (2) ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  VA General Counsel Opinions reflect that the term "injury" denotes harm from external trauma, while the term "disease" refers to some type of internal infection or degenerative process.  VAOPGCPREC 4-2002; VAOPGCPREC 8-2001.

In the instant case, the Board observes that the Veteran's military occupational specialty was a Crew Chief Airplane Mechanic.  The Board finds that the Veteran is competent to report that he experienced noise exposure in service and that he has experienced hearing loss and tinnitus since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Further, the Board finds the Veteran's reports of in-service noise exposure credible as such are consistent with his military service, to include those as an aircraft mechanic.  Accordingly, the Veteran's in-service exposure to excess noise is acknowledged.

The Board further finds that the Veteran has a current diagnosis of bilateral hearing loss and tinnitus.  38 C.F.R. § 3.385.  In this regard, a March 2009 VA audiogram reveals pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
50
40
LEFT
15
15
20
60
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 94 percent in the left ear.

Moreover, the Veteran, as a lay person, is competent to diagnose tinnitus himself.  See Charles, supra.  The diagnoses of bilateral hearing loss and tinnitus were confirmed by the March 2009 VA examiner.  Therefore, the remaining inquiry is whether such disorders are related to his in-service noise exposure.

Regarding the question of nexus, a VA examiner in March 2009, with an addendum report provided in April 2009, indicated that he was unable to determine whether the current hearing loss and tinnitus were related to service.  The examiner noted that there were a number of audiometric results within the service treatment records, however, unfortunately there were no entrance and exit results for the Veteran's active duty service.  The examiner noted that the only record during active duty was dated in November 1969 and a mild high frequency hearing loss was present bilaterally [although the Board observes that such hearing loss was not per VA standards].  The examiner noted that the subsequent June 1981 National Guard enlistment evaluation showed normal hearing; however subsequent evaluations resulted in a progression of hearing loss.  The examiner essentially indicated that without the active duty discharge evaluation, it was not possible to provide an opinion as to whether or not the hearing loss noted in 1969 was still present upon service discharge without resorting to mere speculation; and therefore he was unable to provide an opinion regarding the relationship between military service and the Veteran's hearing loss and associated tinnitus. 

With respect to the Veteran's bilateral hearing loss, the Board notes that when an examiner concludes that a diagnosis or etiology opinion is not possible without resort to speculation, it must be clear on the record that the inability to opine on these questions is not the first impression of an uninformed examiner but rather an assessment arrived at after all due diligence in seeking relevant medical information.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the March 2009 VA examiner essentially noted he was unable to provide an opinion without resorting to speculation because of the absence of service treatment records, namely the service discharge examination, that would demonstrate auditory functioning at service discharge; and the fact that a subsequent June 1981 National Guard enlistment examination documented normal hearing.  Though the VA examiner has provided a basis for his opinion, this statement is flawed.  The Board notes that Hensley, supra, found that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. 

Thus, the Board finds the March 2009 VA examination report to be of limited probative value.  Though the Veteran has been diagnosed with bilateral hearing loss for VA purposes, the VA examiner has not provided a sufficient basis for why he is unable to provide a definitive opinion.

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As noted, with respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation.  Charles, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  When, as here, service treatment reports (STRs) are missing, VA has a heightened duty to consider the applicability of the benefit of the doubt rule to assist him in developing his claim. Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has asserted that acoustic trauma caused by exposure noise from aircraft during service has resulted in hearing loss and tinnitus that have continued from service to the present time.  As previously discussed, in-service noise exposure has been conceded.

Notwithstanding the lack of a definitive nexus opinion in this case, the Veteran is competent to assert that he has had problems with bilateral hearing loss since service.  Charles, Barr, Davidson, Kahana, supra.  Unless the preponderance of the evidence is against a claim, it cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, Cromer supra.  From the above, it cannot be said that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  Indeed, while the active duty November 1969 hearing conservation service treatment record does not show hearing loss for VA purposes, such documents abnormal hearing while on active duty and the Veteran has reported difficulty hearing while on active duty.  As such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for such disability is warranted.  Id. 

Relevant to the Veteran's tinnitus claim, as noted, it is not in dispute that during his service the Veteran had substantial exposure to aircraft noise as an aircraft mechanic.  In an April 2010 statement, included with his substantive appeal, the Veteran indicated that the ringing started in service and increased in severity after service.  Furthermore, in a November 2010 statement, the Veteran reported that his ears ring all the time.  One way of substantiating a claim of service connection is by showing that a chronic disease became manifest in service, and has persisted.  As previously discussed, the Veteran is competent to provide evidence that he experiences/experienced tinnitus as such is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The record presents no reason to question the credibility of the Veteran's accounts that he had the onset of tinnitus (described as ringing in his ears) in service, and that he has experienced tinnitus since.  Accordingly, he has substantiated this claim, and service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.




REMAND

As indicated in the Introduction, the remaining claims listed on the Title Page require additional development or processing.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran seeks service connection for a bilateral knee disability, which he claims occurred during active service.  Indeed, he has consistently reported that he injured his knees while on active duty when he fell off a wing of an F-100 aircraft while working on the aircraft.  As previously discussed, the Veteran's DD-214 shows his military specialty was Crew Chief Aircraft Mechanic.

The Veteran's active duty service treatment records are not available.  The Board observes however that there are treatment records from his time with the National Guard.  Such records document complaints and treatment for both knees.  It is unclear however whether or not the Veteran was on ACDUTRA.  The Veteran's service personnel records have not been associated with the claims file.  On remand, the service personnel records must be obtained and associated with the file.  

As noted, the Veteran reports that he originally injured his knees while on active duty, and while the service treatment records from such period are unavailable, the Board notes however, the Veteran is competent to report that as a result of his military duties he injured his knees; and that he continues to experience pain from such injury.  Post-service records document treatment for the Veteran's knees, to include surgeries.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his bilateral knee disability.  The Board finds that, in light of his military occupation as an aircraft mechanic; the fact that he indicated he injured his knees while performing his military duties; and to fulfill the heighted duty to assist, as his active duty service treatment records are unavailable; such is sufficient to trigger the duty on the part of VA to provide an examination as to these service connection claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).  The Veteran should be afforded a VA examination so as to determine the nature and etiology of his bilateral knee disability.

Finally, as these issues are remanded, any outstanding treatment records, VA or private, relevant to the Veteran's bilateral knee disability should be obtained.
Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's service personnel files.

2.  Give the Veteran an opportunity to identify any additional healthcare provider who has treated his bilateral knee disability.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following the completion of the above development, and the receipt of any outstanding records, afford the Veteran a VA examination to determine the nature and etiology of his bilateral knee disability.  The examiner should review the claims folder (to include paper and electronic) and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints-to specifically include his assertions of his continued knee pain due to the original knee injury when he fell off an aircraft in service; and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following:

(a) Diagnose any disabilities associated with the Veteran's bilateral knees. 

(b) For any current disability of the right or left knee found to exist, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that it was incurred in, aggravated by, or otherwise the result of the Veteran's active service, to include his in-service knee injury from falling off a wing of a F-100 aircraft while working on the aircraft as described by the Veteran.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms.  The Veteran's statements must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a rationale for doing so.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include any new evidence received.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


